DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species C, figures 1A-1D, and 5, claims 1-8, and 13-20 in the reply filed on December 17, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 12, 2019, and February 11, 2020 were considered by the examiner. 
Under 35 CFR 1.105, Examiner is requiring Applicant to file an English translation of the “Office Action of Taiwan Counterpart Application”. The English translation is necessary to properly examiner or the treat the current Application in order to understand how the art cited in the above document was applied, and can be applied to the current application. 

Drawings
The drawings are objected to because:
In ¶ 0017, Applicant states that figure 1A-C shows “a semiconductor package structure 100”. There is no element 100 in figure 1A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 13-16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kelly et al. (US 2014/0134804 A1) (“Kelly”).
Regarding claims 1, and 17, Kelly teaches at least in figures 1 and 6D:
a circuit substrate (103) having a first surface (side of 103 next to 113) and a second surface opposite the first surface (side of 103 opposite to 113); 
a redistribution layer (107/117), located on the first surface (side of 103 next to 113), 
wherein: the redistribution layer (107/117) is electrically connected to the circuit substrate (103); 
a spacing of opposing sidewalls of the redistribution layer is less than a spacing of opposing sidewalls of the circuit substrate (107/117 is shorter in width than 103, therefore, their respective sidewalls meet the claim limitation); and 
the redistribution layer (107/117) is directly in contact with the circuit substrate (103, 107/117 is in direct contact with 103); and 
at least two dies (101s), disposed on the redistribution layer (107/117), 
wherein: each of the at least two dies (101s) has an active surface facing the circuit substrate surface of 101 facing 107/117).

Regarding claim 2, Kelly teaches at least in figures 1 and 6D:
wherein the redistribution layer (107/117) exposes a portion of the first surface of the circuit substrate (103) (where 103 is exposed on the left and right sides of 107/117).
Regarding claim 6, Kelly teaches at least in figures 1 and 6D:
wherein the redistribution layer (107/117) is not part of the circuit substrate (103).
Regarding claim 7, Kelly teaches at least in figures 1, 4A-4C, and 6D:
further comprising an underfill filled between the at least two dies and the redistribution layer (figure 4C element 410b).
Regarding claim 8, Kelly teaches at least in figures 1, 4A-4C, and 6D:
wherein the underfill (figure 4C element 410b) extends between the opposing sidewalls of the redistribution layer (this is shown in figure 4C).
Regarding claim 13, Kelly teaches at least in figures 1 and 6D:
further comprising a lid (113) at least covering at least a back surface of the at least two dies opposite the active surface (113 so covers a backside of 101).
Regarding claim 14, Kelly teaches at least in figures 1 and 6D:
wherein the lid (113) encloses the at least two dies (101s) and the redistribution layer (107/117).
Regarding claim 15, Kelly teaches at least in figures 1 and 6D:
wherein a plurality of cavities are formed between the lid and the at least two dies and the redistribution layer (figure 1 shows a plurality of cavities between 113 and 101).
Regarding claims 16, and 20, Kelly teaches at least in figures 1 and 6D:
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, in view of Chiu et al. (US 2014/0225258 A1) (“Chiu”).
Regarding claims 3, and 18, Kelly teaches at least in figures 1 and 6D:
Does not show a plurality of dielectric layer and a plurality of patterned conductive layers.

Chiu teaches at least in figure 6D:
wherein the redistribution layer (30) comprises a plurality of dielectric layers (38/32) and a plurality of patterned conductive layers (36/40) alternately stacked (the layers are so shown as being stacked).
It would have been obvious to one of ordinary skill in the art that the redistribution layer 107/117 of Kelly could have been formed as taught by Chiu and shown in figure 6D. This is because Chiu teaches that it process of forming the redistribution layer results in further increase in circuit density, ¶ 0003, resulting effecting the miniaturization of semiconductor devices.



	
Claims 4-5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, in view of Chiu, in light of evidentiary reference Gao et al. (US 2017/0084539 A1) (“Gao”).
Regarding claims 4, and 19, Kelly teaches but does not show:
That at least two of the dies are connected together (fig. 6D and ¶ 0064).

Gao teaches at least in figure 1:
wherein a portion of the patterned conductive layer (140L between the 110s) is between adjacent two of the at least two dies (110s).
It is obvious that when Kelly teaches that the two dies would be connected together that this would mean to one of ordinary skill  in the art that they would be connected by a patterned conductive layer as shown in Gao figure 1.
Regarding claim 5, Gao teaches at least in figure 1:
wherein a spacing is between adjacent two of the at least two dies (space between Gao 110s, also the spacing between Kellys 101s) and an orthographic projection of the spacing on the circuit substrate overlaps with an orthographic projection of the patterned conductive layer on the circuit substrate (as shown in Gao figure 1, and taught by Kelly figure 6D and ¶ 0064, would result in the above claimed limitation by taking the orthographic projection of the spacing between the dies).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.